      Case 3:19-cv-00277-DPM Document 79 Filed 12/23/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

DEMETRIUS CRUTCHFIELD
#31816-009                                                   PLAINTIFF

v.                    No. 3:19-cv-277-DPM-BD

ANTHONY CARTER, Nurse,
Greene County Detention Center, et al.                  DEFENDANTS

                               ORDER
     Crutchfield' s address changed about a week before Defendants
filed their supplemental motion for summary judgment. Doc. 77. It's
therefore unclear whether Crutchfield received those papers. The
Court directs the Clerk to send a copy of the supplemental motion
papers, Doc. 74-76, and another copy of Magistrate Judge Deere's
recommendation, Doc. 78, to Crutchfield' s updated address.           If
Crutchfield wants to respond to the motion or object to the
recommendation, then he must do so by 8 January 2021.
     So Ordered.

                                                 v
                                 D .P. Marshall Jr.
                                 United States District Judge
